 


 HR 2292 ENR: To extend a project of the Federal Energy Regulatory Commission involving the Cannonsville Dam.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2292 
 
AN ACT 
To extend a project of the Federal Energy Regulatory Commission involving the Cannonsville Dam. 
 
 
1.Extension of time for a Federal Energy Regulatory Commission project involving Cannonsville Dam 
(a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 13287, the Federal Energy Regulatory Commission (referred to in this section as the Commission) may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission under that section, extend the time period during which the licensee is required to commence construction of the project for up to 4 consecutive 2-year periods after the required date of the commencement of construction described in Article 301 of the license.  (b)Reinstatement of expired license (1)In generalIf the required date of the commencement of construction described in subsection (a) has expired prior to the date of enactment of this Act, the Commission may reinstate the license effective as of that date of expiration.  
(2)ExtensionIf the Commission reinstates the license under paragraph (1), the first extension authorized under subsection (a) shall take effect on the date of that expiration.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 